[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISQUALIFY (DOCKET ENTRY NO. 104)
The defendant's motion to disqualify plaintiff's counsel is granted.
The defendant asserts that plaintiff's counsel previously represented him in connection with matters related to the subject matter of this lawsuit. The court has reviewed the pleadings and has read the brief submitted by the defendant's counsel and the documents submitted in support of the motion to disqualify. The court scheduled a hearing on the motion on three occasions. Plaintiff's counsel requested continuances with respect to the first two dates. Plaintiff's counsel did not attend the hearing that was scheduled for January 7, 2002. Based on the material submitted and the absence of contra veiling evidence or explanation, this court concludes that the defendant is correct in his assertions.
THIM, J.